Citation Nr: 1044703	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  05-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension with 
associated retinopathy, to include as secondary to medications 
taken for service connected headaches, or as secondary to 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to August 1971, 
and from January 1991 to March 1991.  He also had periods of 
reserve service prior to 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and January 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Offices (ROs) 
in Cleveland, Ohio and Philadelphia, Pennsylvania, respectively.  
In the September 2004 rating decision, the Veteran was denied 
service connection for tinnitus.  In the January 2006 rating 
decision, the Veteran was denied service connection for 
hypertension, to include as secondary to service-connected 
headaches, and denied service connection for hypertensive 
retinopathy, to include as secondary to service-connected 
headaches.

The  issues of entitlement to service connection for 
depressive disorder and entitlement to total disability 
based on individual unemployability have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The issue of entitlement to service connection for hypertension 
with associated retinopathy, to include as secondary to 
medications taken for service connected headaches, or as 
secondary to depression is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran had noise exposure in service, and has current 
subjective complaints of tinnitus.  The tinnitus is a recent 
onset, and there is no evidence it began during service or as a 
result of noise exposure in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claim for 
tinnitus in November 2003.  Thereafter, he was notified of the 
provisions of the VCAA by the VA in correspondence dated in 
January 2004.  The letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  Thereafter, 
the claim was reviewed and a supplemental statement of the case 
(SSOC) was issued in June 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the August 2006 
statement of the case which singularly addressed tinnitus.  
Additionally, correspondence from the Veteran demonstrated his 
actual knowledge of the VA's duty to assist in the processing of 
claims, and the evidence necessary to prove service connection.  
The notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant to 
these matters have been requested or obtained.  

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records, and service personnel records were obtained 
and associated with his claims file.  He was also afforded a VA 
medical examination to assess the current nature of his claimed 
disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, or 
any period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury incurred in 
or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2010).  Service connection for a person on INACDUTRA 
is permitted only for injuries, not diseases, incurred or 
aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 
484, 485 (1993).  VA's General Counsel has held that it was the 
intention of Congress when it defined active service in 38 
U.S.C.A. § 101(24) to exclude inactive duty training during which 
a member was disabled or died due to nontraumatic incurrence or 
aggravation of a disease process.  VAOPGCPREC 86-90 (Jul. 18, 
1990).

To establish service connection for tinnitus, the veteran is not 
obliged to show that his tinnitus was present during active 
military service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present during 
service, the evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran first served on active duty from July 1967 to August 
1971, and military occupational specialty (MOS) was air tactical 
intelligence officer.  Following his initial service he 
participated in the Air Force Reserves from 1971 to 1978 and in 
the Air National Guard from 1978 to 1995.  During active duty 
from January to March 1991 his MOS was intelligence application 
officer.  

The Veteran's claim for service connection for tinnitus was 
received in November 2003.  He believed his continued exposure to 
reciprocating and jet engine noise throughout his military 
service (from 1967 to 1995) caused his development of tinnitus.  
He stated he was trained in a T-29 propeller driven aircraft from 
1967 to 1968, and served on a crew as a navigator on a B-52 jet 
aircraft.  He continued with "flight line duties" and was 
assigned "various Air Operations positions resulting in repeated 
exposure to flight line aircraft operations and jet engine 
noise" during the remainder of his service, until retirement in 
1995.

Service treatment records are silent for complaints of or 
treatment for tinnitus or any other hearing abnormality.  In a 
September 1991 periodic non-flying examination, the ears were 
found to be normal.  In the associated September 1991 report of 
medical history, he denied a hearing loss or any ear, nose, or 
throat trouble. Following his periods of active duty, the Veteran 
worked for the VA as a civilian, including as a rating 
specialist, and so had a greater understanding of the importance 
of reporting any physical or medical complaints, and the use of 
service treatment records in establishing a record of care.  
Service records contained in the claims file do not include any 
examinations after 1991.

In February 2004, the Veteran provided a written statement that 
his tinnitus had been evident for 20 years, more so in the last 
10 to 12 years.  It was there all the time.  He stated that in 
1992 he was assigned to the 112th/171st Air Refueling Wing 
Command Staff, and that it was at that point he first noticed the 
increased buzzing in his ears.

In a September 2004 statement, the Veteran noted that he told his 
July 2004 examiner that he had tinnitus.  He stated that the 
examiner told him that his tinnitus was not due to his headaches, 
but that "it was due to something else."  He further stated 
that he did not have any competing industrial or other type of 
noise exposure.  A review of his June 2004 VA headaches 
examination does not note complaints of or a diagnosis of 
tinnitus.  The examination, which mostly details complaints 
regarding the Veteran's service-connected headaches, did include 
a statement from the Veteran that his "hearing doesn't seem to 
be affected" by his headaches.  

In a March 2005 statement the Veteran essentially stated that he 
felt his tinnitus began during active service and that it was 
aggravated during his continued Reserves and National Guard 
service.  

During a November 2005 VA hypertension examination, the Veteran 
reported to the examiner that he had tinnitus and possibly 
hypertensive retinopathy.  On examination he had clear ear 
canals, his tympanic membranes were visible and intact with good 
light reflex; he could hear when the examiner rubbed his fingers.

In March 2006, the Veteran was afforded a VA neurological 
examination were he reported the "recent onset" of tinnitus.

In April 2010, the Veteran was afforded both a VA ear disease 
examination and a VA audiology examination.  During his audiology 
examination he described in-service noise exposure working on the 
flight line, and denied post-military occupational or 
recreational noise exposure.  Regarding the Veteran's complaints 
of tinnitus, the audiologist noted that he had a current 
complaint of tinnitus and there was no date or circumstance of 
onset reported in relation to his complaint of tinnitus.  
Following a review of the claims file, she noted that there were 
no medical complaints of tinnitus prior to the March 2006 VA 
neurological examination.  She also noted that his bilateral 
hearing was normal upon testing and that a review of the claims 
file showed no reports of hearing loss or acoustic trauma.  She 
noted that in the 2006 examination he reported tinnitus as a 
recent onset, and there was no additional evidence in the claims 
file that the Veteran had been experiencing tinnitus.  She opined 
that it was less likely than not that the Veteran's tinnitus was 
caused by or a result of military service.

During his April 2010 ear disease examination, the Veteran 
reported he had 28 years of active and Air Guard service with 
noise exposure.  He denied a history of ear or sinus infections, 
ruptured ear drums, drainage from the ears, trauma to the ears, 
ear pain or ear tubes as a child.  On physical examination his 
tympanic membranes were not visible due to cerumen impactions in 
both ears.  His middle ear and inner ear were also not visible.  
He was diagnosed with cerumen impaction of the bilateral ears, 
and the examiner opined that there was no ear disease present 
that could cause tinnitus, but that a common cause of both 
hearing loss and tinnitus could be cerumen impactions.

In July 2010, the Veteran provided a statement that the constant 
ringing and buzzing in his ears had lasted for more than 20 
years, up to 30 to 40 years.  He reported that he had not had 
cerumen in his ears for 20 years, and reported he could not 
understand the examiner during the examination due to the ringing 
in his ears.  He felt that the examinations were incomplete and 
that he should be provided with an examination where his cerumen 
was cleared.

The Veteran's complaints of ringing and buzzing in his ears are 
sufficient for the examiners to diagnose tinnitus.  As the 
Veteran did not have complaints of tinnitus during active service 
or Reserves or National Guard service (from 1967 to 1995), a 
nexus is required, either by reports of continuity of 
symptomatology or by medical opinion.

In this case, the Veteran has stated that his tinnitus began as 
early as 1984, and that it increased in severity around 1992.  He 
believes that his tinnitus is a result of noise exposure in 
service.  Based on the Veteran's service, noise exposure to 
engines and aircraft noise has been established.

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; and, in the 
case of tinnitus, that he is competent to testify as to the 
presence of the disorder.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  See also 
Buchanan, supra (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence.)

Here, the Board finds that the Veteran is not credible in his 
reporting of the continuity of symptomatology of his tinnitus.  
In other words, the Board finds that the Veteran is not credible 
in reporting when his tinnitus began or how long it has lasted.  
Initially, the Veteran reported that his tinnitus began in 1984 
and worsened in 1992.  Later, during a March 2006 VA examination, 
he reported that he had a recent onset of tinnitus.  In a July 
2010 statement, the Veteran reported that he believed his 
tinnitus may have began 30 to 40 years prior, which would have 
been in the 1960s or 1970s during his initial period of active 
service.  These conflicting statements about the onset of his 
tinnitus, coupled with the lack of complaints of tinnitus prior 
to 2003 (even though the Veteran has an intimate knowledge of how 
service connection claims are determined), leads the Board to 
believe that his tinnitus did not begin during a period of active 
service, and that it likely began closer to 2003, when he first 
complained of tinnitus.

In addition to finding that the Veteran is not credible in his 
statements as to the onset of his tinnitus, the April 2010 
examiners (two different examiners) both found that it was less 
likely than not that the Veteran's tinnitus began in or was a 
result of service.  The audiology examiner's rationale for her 
opinion was that the Veteran had stated in 2006 that he had a 
recent onset of his tinnitus, and the claims file had a lack of 
complaints for hearing loss or tinnitus prior to his claim filing 
in 2003.  The ear disease examiner's rationale for determining 
that his tinnitus was not due to service is that the Veteran had 
cerumen impaction, which could lead to ringing in his ears.  The 
Board does not afford this second opinion as much weight, because 
in the 2006 examination, the Veteran's ears were free of cerumen.  
The Veteran has argued that he should be given an additional 
examination where his ears are cleaned.  Tinnitus is diagnosed 
based on complaints, and is a subjective condition.  While the 
Board does not believe that cerumen impaction was the cause of 
the Veteran's tinnitus, there was nothing inadequate about the 
opinion and rationale of the audiology examiner.  Additionally, 
while the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence, once the Board has determined the Veteran is 
not credible, the lack of contemporaneous evidence can be an 
additional factor that weighs against the claim.  The Veteran 
worked for the VA, including as a rating specialist (information 
provided by the Veteran in his service records), during his 
ACDUTRA service and active duty service in 1991, and he did not 
report ear problems or tinnitus at that time.  In sum, there are 
conflicting reports from the Veteran regarding when his tinnitus 
had onset, limited complaints of tinnitus that began in 2003 
(almost ten years after his latest ACDUTRA service) with his 
filing of a complaint for service connection, and a negative 
nexus opinion from an audiologist who thoroughly reviewed the 
Veteran's claims file.  As such, the Board finds that service 
connection for tinnitus is not warranted.

For the foregoing reasons, the record does not provide a basis 
for service connection for tinnitus.  As the Board finds that the 
preponderance of the evidence is against the appellant's claim, 
the benefit of the doubt doctrine does not apply.  See Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).  


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the courts, are applicable to this appeal.  
The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a disability compensation claim.  See 38 C.F.R. 
§ 3.159.  VA must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c), (d).  A review of the record 
shows that the Veteran was not specifically notified of the 
information and evidence necessary to substantiate a secondary 
service connection claim regarding his claim for service 
connection for hypertension.  On remand, the AMC/RO must provide 
VCAA notice of the requirements related to secondary service 
connection claims.

The Veteran filed a claim for service connection for hypertension 
in February 2005.  Initially, his theory of entitlement was that 
his hypertension was due to his service-connected 
headaches/headache medicine.  During a March 2006 neurology 
examination, the examiner diagnosed the Veteran with depression, 
and noted that the Veteran had tension headaches secondary to 
depression.  In March and April 2006, the Veteran indicated that 
he wished to file a claim for service connection for depression.  
This claim has not yet been developed by the RO, and is being 
referred to them for development in this decision.  Additionally 
in the March 2006 statement, the Veteran noted his belief that 
the etiology of his hypertension came from in-service depression 
that he developed in 1969-1970.  

As the claim for service connection for depression has not yet 
been adjudicated, the Veteran's claim for service connection for 
hypertension cannot be adjudicated as it would be directly 
affected by the allowance or disallowance of a claim for service 
connection for depression.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  On remand, 
after the AMC/RO has developed the claim for service connection 
for depressive disorder, the AMC/RO should again address the 
Veteran's claim for service connection for hypertension, under 
all of the various theories of entitlement he has presented.

Accordingly, the case is REMANDED for the following action:

The AMC/RO Develop the claim for entitlement 
to service connection for depressive 
disorder.  After completion of the above and 
any additional development deemed necessary, 
the claim for service connection for 
hypertension with associated retinopathy 
should be reviewed under all theories of 
entitlement presented.  If any benefit 
sought remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


